t c memo united_states tax_court aidan ifeanyi ogamba and celine nnenna ogamba petitioners v commissioner of internal revenue respondent docket no 13468-14l filed date aidan ifeanyi ogamba and celine nnenna ogamba for themselves kristin h joe for respondent memorandum findings_of_fact and opinion morrison judge the petitioners mr aidan ifeanyi ogamba and ms celine nnenna ogamba challenge the determination of the irs appeals_office dated date the determination followed a collection-review hearing the right to which was triggered by a notice from the irs that it proposed to levy to collect the ogambas’ unpaid liabilities for tax years and our jurisdiction over the dispute is established by sec_6330 of the internal_revenue_code_of_1986 as amended we sustain the determination of the appeals_office findings_of_fact the ogambas resided in california at the time they filed their petition tax_return on their joint form_1040 u s individual_income_tax_return the ogambas claimed dependency-exemption deductions for a son and a daughter the ogambas did not report any income from canceled debts on the return the ogambas reported that their capital losses for the year consisted of a dollar_figure loss on the sale of shares of ziplink inc they reported that they had acquired the shares of ziplink inc on date and sold them on date for a sales_price of negative dollar_figure the ogambas did not report their basis in the shares they also reported that they had a capital_loss_carryover from unless otherwise indicated all references to sections are to the internal_revenue_code_of_1986 as amended and in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure here we explain more specifically how the ogambas reported the sale of the shares of ziplink inc the ogambas reported dollar_figure- on line d continued prior years of dollar_figure when the dollar_figure carryover was combined with the dollar_figure loss reported for the total capital_loss reported was dollar_figure in recognition of the rule that only dollar_figure in capital losses is deducted from ordinary_income per year sec_1211 the ogambas claimed a deduction of dollar_figure this left dollar_figure to be carried over to subsequent years as a capital_loss_carryover tax_return on their joint form_1040 the ogambas claimed dependency- exemption deductions for the same son and daughter for whom they had claimed those deductions on their tax_return for the ogambas reported dollar_figure on line for other income the return described this amount as form 1099c form 1099-c cancellation of debt is the form used by creditors to report to the irs that they have canceled or forgiven a debt the ogambas reported that their capital losses for the year consisted of a dollar_figure loss from the sale of shares of ziplink inc they reported that they continued which was titled sales_price they left blank line e which was titled cost or other basis and they reported dollar_figure- on line f which was titled gain_or_loss subtract e from d had acquired the shares on date that their basis in the shares was dollar_figure and that they had sold the shares on date for a sales_price of negative dollar_figure they also reported that they had a capital_loss_carryover from prior years equal to dollar_figure when this dollar_figure carryover was combined with the dollar_figure loss reported for the total capital_loss reported was dollar_figure in recognition of the rule that only dollar_figure in capital losses is deducted from ordinary_income per year sec_1211 the ogambas claimed a deduction of dollar_figure this left dollar_figure to be carried over to subsequent years as a capital_loss_carryover notice_of_deficiency on date the irs mailed the ogambas a notice_of_deficiency for tax years and the notice_of_deficiency allowed the dependency-exemption deductions for the son and the daughter that the ogambas had claimed on their and returns here we explain more specifically how the ogambas reported the sale of the shares of ziplink inc the ogambas reported dollar_figure- on line d which was titled sales_price they reported dollar_figure on line e which was titled cost or other basis and they reported dollar_figure- on line f which was titled gain_or_loss subtract e from d for the notice_of_deficiency determined that the ogambas had a capital_gain of dollar_figure rather than the dollar_figure capital_loss they reported it is unclear whether the dollar_figure gain that the irs determined related to the sale of the shares of ziplink stock that the ogambas reported or to other sales of ziplink stock or to sales of other capital assets when the dollar_figure gain the irs determined is combined with the dollar_figure capital_loss_carryover reported from prior years a carryover that the irs did not challenge the total capital_loss as determined by the irs was dollar_figure consequently the notice_of_deficiency determined that the amount of capital losses deducted against ordinary_income for was dollar_figure not the dollar_figure that the ogambas claimed the irs also determined that the capital_loss to be carried over from to later years was zero for the notice_of_deficiency determined that the ogambas had a capital_loss of dollar_figure rather than the dollar_figure capital_loss that the ogambas reported it is unclear whether the dollar_figure loss that the irs determined related to the sale of the shares of ziplink stock that the ogambas reported or to other sales of ziplink stock or to other capital assets the irs calculated that the ogambas had a capital_loss_carryover from prior years of zero rather than the dollar_figure that they reported the notice determined that dollar_figure of the dollar_figure loss should be deducted against ordinary_income and that the remaining dollar_figure of the dollar_figure loss was available as a capital_loss_carryover to future years the notice_of_deficiency made other adjustments not described here no adjustment related to income from canceled debts for either or in particular the notice_of_deficiency did not make an adjustment to the ogambas’ income for as to their reporting of dollar_figure as other income described on their return as form 1099c in the notice_of_deficiency the irs determined deficiencies of dollar_figure and dollar_figure and section-6662 penalties of dollar_figure and dollar_figure for and respectively the ogambas did not file a tax_court petition in response to the notice_of_deficiency the record does not reveal much about the ogambas’ tax_year and the causes of their liability for that year this absence does not hinder our resolution of the case because as we explain later the ogambas seek judicial review of only liability issues related to and the irs’s notice of proposed levy the collection-review hearing and the procedural history of the case on date the irs mailed the ogambas the notice that it proposed to levy to collect their liabilities for tax years and these liabilities included the deficiencies in income_tax and the section-6662 penalties determined in the notice_of_deficiency for and the liabilities also included section-6651 a penalties for and and underpayment interest for and in response to the notice of proposed levy the ogambas requested a collection-review hearing with the appeals_office during the proceedings before the appeals_office the ogambas stated that they wished to raise issues regarding the amounts of their income-tax liabilities for and they stated that they never received the notice_of_deficiency the appeals_office wrote a letter to the ogambas stating you will be allowed to raise the liability during the appeals process the ogambas submitted letters to the appeals_office that they intended to be their explanation of their arguments regarding the amounts of their income-tax liabilities for and in these letters to the appeals_office the ogambas contended that they were entitled to dependency-exemption deductions for two additional persons mr ogamba’s father and a son other than the son for whom they had already claimed a dependency-exemption deduction on their and returns second son attached to these letters was a letter from mr ogamba’s father stating that he had stayed with mr ogamba at the ogambas’ house from february to date the letter from mr ogamba’s father also stated he mr ogamba will claim me as his dependent for tax_year for both and the ogambas’ letters to the appeals_office asserted the capital_gains_and_losses ziplink inc shares sales resulting in our losses and a deduction of dollar_figure should be granted please see documents attached to the letters to the appeals_office was a press release dated date announcing that the zachs family described as the majority shareholder of ziplink inc had offered to purchase shares of ziplink inc for cents per share and that the offer would stand until date regarding both and the ogambas’ letters to the appeals_office asserted part of our income was from our loan modification debt relief mortgage forgiveness debt relief for our primary residence i believe that amount should not have been added as our income regarding the ogambas’ letters to the appeals_office stated my bank of america visa card debt forgiveness write off amount was added as our primary income this cancellation of debt was as a result of our rental home reconstruction and to the best of my knowledge this business loss should be depreciated attached to the letters to the appeals_office were five forms 1099-c that included the following information debtor year aidan ogamba creditor gmac mortgage debt description mortgage amount of debt canceled dollar_figure date canceled date celine ogamba aidan ogamba celine ogamba aidan ogamba gmac mortgage mortgage dollar_figure date gmac mortgage mortgage dollar_figure date gmac mortgage mortgage dollar_figure date bank of america credit card dollar_figure date the appeals_office informed the ogambas that it would not make any of the adjustments that they had requested to their income-tax liabilities the ogambas agreed to pay their liabilities for and through installment payments in a notice_of_determination dated date the appeals_office refused to make any of the adjustments that the ogambas’ had requested to their income- tax_liabilities the notice_of_determination stated that the ogambas had requested two additional dependency-exemptions but that the only support they submitted for those deductions was a letter from mr ogamba’s father the notice_of_determination stated that the ogambas submitted no other information to substantiate their entitlement to the dependency-exemption deductions and that s ufficient information documentation has not been provided to allow either dependent the notice_of_determination stated that the irs had disallowed a dollar_figure capital-loss deduction for the tax_year that the ogambas had provided a press release to support the loss and that the ogambas have not provided sufficient information documentation to show they are entitled to the loss with respect to the canceled-debt income the notice stated there is no indication that this income was included on their tax returns and there was no adjustment for this income by examination because the ogambas had agreed to pay their liabilities for the years through in installment payments the appeals_office determined not to sustain the proposed levy the ogambas filed a timely petition challenging the notice_of_determination they limit their challenge to the amounts of their liabilities for and including the income-tax liabilities the section-6662 penalties the section- a penalties and underpayment interest before trial the irs submitted a pretrial memorandum in which it claimed the ogambas could not challenge certain of the liabilities for and because it contended they had received the notice_of_deficiency the court issued an order stating that the evidence the parties should submit at trial should include evidence related to the amount of the ogambas’ and tax_liabilities and that i f the court determines that the ogambas did not receive the notice_of_deficiency the court will review any appropriate issues regarding the amount of the ogambas’ and tax_liabilities and will consider the evidence presented at trial with respect to the amount of the and tax_liabilities at trial the court admitted the letters and attachments that the ogambas had sent to the appeals_office at trial mr ogamba testified that the ogambas had not received the notice_of_deficiency as to the second son for whom the ogambas seek dependency-exemption deductions mr ogamba testified we have five kids and during the filing one of my sons was doing a part-time job so i did not include him but later on after submitting the taxes we found out that he only made dollar_figure during this part-time job which isn’t enough so during the second phrase we decided to use add him as our dependent which might--our prior tax years shows that’s our dependent as to the dependency-exemption deductions for his father mr ogamba testified the next dependent is my father who stays with me i used him this time but i was surprised your honor the irs officer disallowed my dependents even though they can see from our previous records that these individuals were used during our filing opinion before the irs can levy to collect a liability it must notify the taxpayer of the right to a collection-review hearing with its appeals_office sec_6330 b at the hearing the taxpayer is entitled to raise various issues including challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 the underlying tax_liability includes all liabilities that are subject_to the proposed levy 115_tc_329 after the collection-review hearing the appeals_office makes a determination about the appropriateness of the proposed levy sec_6330 the determination must also consider the issues raised by the taxpayer sec_6330 if the taxpayer is dissatisfied with the determination he or she can appeal the determination to the tax_court as the ogambas have done here sec_6330 the tax_court can review only the issues that were properly raised by the taxpayer at the collection-review hearing with the appeals_office see sec_301_6330-1 q a-f3 proced admin regs the irs contends that the ogambas are barred from contesting the amounts of their income-tax liabilities for and because it claims that the ogambas received the notice_of_deficiency see sec_6330 the notice_of_deficiency entitled the ogambas to file a petition in the tax_court sec_6213 had they filed a petition challenging the notice_of_deficiency a deficiency case would have begun in that deficiency case the tax_court would have been authorized to redetermine the deficiencies which would include resolving issues regarding the amounts of the ogambas’ liabilities for income_tax sec_6214 giving tax_court jurisdiction to redetermine deficiencies sec_6211 generally defining a deficiency as the correct_tax minus the tax_shown_on_the_return the court also would have had jurisdiction to redetermine the ogambas’ liability for the section-6662 penalties see sec_6214 110_tc_172 mr ogamba credibly testified that the ogambas never received a notice_of_deficiency because the ogambas did not receive a notice_of_deficiency they were not prevented from raising their underlying tax_liability ie their liabilities for income_tax and the section-6662 penalties at the collection-review hearing at the appeals_office it is therefore appropriate for us to consider the ogambas’ challenge to their income- tax_liabilities for and however as explained infra part we hold that the evidence does not show that the appeals_office erred in its determinations regarding the amounts of the ogambas’ and income-tax liabilities the ogambas also attempt to raise challenges with us to their liability for section-6662 penalties section-6651 a penalties and overpayment interest however as explained infra part below we hold that the ogambas failed to make these challenges with the appeals_office because of that failure they are barred from raising these issues with us see f q a-f3 proced admin regs the evidence is insufficient to show that the irs’s determinations of the amounts of the ogambas’ income-tax liabilities for and are incorrect the evidence the ogambas presented at trial does not show that the appeals_office was incorrect in its determinations of the amounts of their income-tax liabilities for and at a trial involving challenges to the underlying tax_liability including the amount of an income-tax liability the tax_court gives no deference to the determination of the appeals_office and it considers evidence beyond that which was presented to the appeals_office these principles are explained for a case which like this one is appealable to the court_of_appeals for the ninth circuit in 134_tc_1 furthermore the taxpayers have the burden_of_proof see tax ct r pract proc a sec_7491 shifting burden to irs if certain conditions are met none of which are met by the ogambas there are three areas in which the ogambas dispute the amounts of their income-tax liabilities dependency-exemption deductions capital losses and income from canceled debts we discuss each area below in part sec_1 a and b and c respectively a dependency-exemption deductions sec_151 and c provides that a taxpayer can deduct an exemption_amount for each dependents a dependent is defined as either a qualifying_child or a qualifying_relative sec_152 the only evidence the ogambas gave about the second son for whom they seek additional dependency-exemption deductions is that he earned only dollar_figure during one of the two years at issue one of the tests for being a qualifying_child is that the child must not be self-sufficient specifically the child must not provide over one-half of his or her own support during the year sec_152 a child who earns only dollar_figure per year would seemingly not be self- sufficient but there are other requirements to be a qualifying_child the child must be younger than years of age or younger than years of age if a student sec_152 the child must have the same principal_place_of_abode as the taxpayer for more than half the year sec_152 the evidence does not show that these other requirements were satisfied with respect to the ogambas’ second son there is also insufficient evidence to show that the second son was a qualifying_relative to be a qualifying_relative the relative must be financially dependent on the taxpayer specifically the taxpayer must provide over one-half of the relative’s support sec_152 the record does not reveal how much support the ogambas gave their son for example the record does not reveal whether the second son lived in the ogambas’ house and therefore received support in the form of free housing or whether he received support from other relatives from the government or from a school for example we therefore conclude that the ogambas have not proven that their second son was a qualifying_relative similarly there is insufficient evidence to show that mr ogamba’s father was a qualifying_relative mr ogamba testified that his father stayed with him this claim is supported by his father’s letter which was submitted by the ogambas to the appeals_office and made part of the trial record but sharing a place of abode with the taxpayer is not itself a requirement to be a qualifying_relative see sec_152 for mr ogamba’s father to be a qualifying_relative the ogambas had to provide more than half of the father’s support sec_152 furthermore the father’s gross_income had to be below the exemption_amount sec_152 the evidence does not show that these requirements were met b capital losses the following table summarizes the capital losses as reported by the ogambas for and and then as adjusted in the notice_of_deficiency item capital_gain or loss carryover to capital_gain or loss for total capital_gain or loss for deduction against ordinary_income for capital_gain or loss carryover to capital_gain or loss for total capital_gain or loss for deduction against ordinary_income for capital_gain or loss carryover to as reported -dollar_figure -big_number -big_number big_number -big_number -big_number -big_number big_number -big_number as determined by the irs -dollar_figure big_number -200 -big_number -big_number big_number -big_number the dollar_figure capital_loss the ogambas reported for corresponded to a reported sale of shares of ziplink on date the dollar_figure capital_loss reported by the ogambas for corresponded to a reported sale of shares of ziplink stock on date it is difficult to determine how the ogambas calculated the losses they reported on their sales of ziplink stock for they reported a loss of dollar_figure it is unclear how this dollar_figure loss was calculated from the sale price they reported -dollar_figure it is unclear how stock can be sold for a negative sale price furthermore they did not report their basis in the stock for they reported a loss of dollar_figure it is unclear how this dollar_figure was calculated from the basis they reported dollar_figure and the sale price they reported they received -dollar_figure the ogambas’ brief does not make their position any clearer their explanation of the issue on brief is short and vague w e indeed suffered capital losses during these years and in the stock market our ziplink inc shares lost its value during our sales and fell to penny stocks a taxpayer may deduct a loss on the sale of stock for the year in which the stock is sold see sec_165 sec_1_165-1 c income_tax regs the loss is equal to the sale price of the stock minus the basis see sec_1001 and b the record does not reveal the prices at which the ogambas sold their ziplink stock the dates of the sale or their basis the only evidence in the record regarding the ziplink stock is the ogambas’ tax returns the calculations on which are inexplicable and the press release regarding an offer to purchase ziplink stock which suggests only that the market_value of the stock was about cents per share in it appears that the ogambas contend that their reporting of the sale of ziplink stock on their returns was correct but the record does not support this contention c income from canceled debt sec_61 provides that gross_income includes income from canceled debts however sec_108 provides that gross_income does not include income from a canceled debt that is qualified_principal_residence_indebtedness and sec_108 provides that gross_income does not include income from a canceled debt that is qualified_real_property_business_indebtedness the ogambas argue that under these exceptions they should exclude from their gross_income the income from the following canceled debts a dollar_figure debt canceled date another dollar_figure debt canceled date a dollar_figure debt canceled date another dollar_figure debt canceled date and a dollar_figure debt canceled date these debts correspond to the amounts reported on forms 1099-c as shown in the table supra page the irs argues that the ogambas did not report income from any of the above-listed canceled debts on their or returns and that the notice_of_deficiency did not determine that income from these canceled debts should be included in the ogambas’ income thus the irs argues the income-tax liabilities it sought to collect by levy are not predicated on income from these canceled debts the ogambas reported no income from canceled debts on their return furthermore the notice_of_deficiency did not determine that the ogambas had income from canceled debts for on their return by contrast the ogambas reported income dollar_figure from canceled debts this amount is equal to the sum of the amounts of the third fourth and fifth canceled debts the notice_of_deficiency did not determine an adjustment to this aspect of the return therefore it appears that the irs included the canceled-debt income reported by the ogambas for in its determination of the ogambas’ income for that year it follows that the income-tax liability for that the irs proposed to collect by levy was predicated on the ogambas’ having had dollar_figure of canceled-debt income that was includable in their gross_income whether this income is truly includable in the ogambas’ gross_income is therefore relevant to the amount of the underlying tax_liability see sec_6330 the irs argues that the ogambas did not provide any credible testimony or evidence to support their position that the canceled debts were qualified_principal_residence_indebtedness or qualified_real_property indebtedness we agree with the irs for a debt to be qualified_principal_residence_indebtedness the debt must among other things have financed the taxpayer’s principal_residence secs a e h h b the record does not show whether the three debts canceled in financed the ogambas’ principal_residence for a debt to be qualified_real_property_business_indebtedness it must among other things have financed real_property used in the taxpayer’s trade_or_business sec_108 and furthermore the taxpayer is required to properly make an election to exclude income from such a canceled debt sec_108 sec_1_108-5 income_tax regs the record does not show that these requirements have been met for any of the three debts canceled in in conclusion the ogambas have not proven that any of the three debts canceled in are qualified primary residence indebtedness or qualified_real_property_business_indebtedness therefore these three debts are not excludable from the ogambas’ gross_income under sec_108 or e at the collection-review hearing with the appeals_office the ogambas failed to raise the issues of the section-6662 penalties the section- a addition_to_tax and underpayment interest the amounts that the irs seeks to collect by levy include not only income- tax_liabilities but also the following amounts penalties under sec_6662 for and additions to tax under sec_6651 for failing to pay tax that should have been shown on returns for years that include and and interest on underpayments of tax for years that include and sec_6662 imposes a penalty on a taxpayer who reports less than the correct amount of tax on a return sec_6651 requires a taxpayer to pay an addition_to_tax if the taxpayer fails to pay an amount of tax that should have been shown on a return but was not so shown underpayment interest is the interest the taxpayer must pay from the due_date for payment of taxes until the date the tax is paid sec_6601 the ogambas contend that the additions to tax penalties and interest should be abated for and however they did not make this contention to the appeals_office therefore they are barred from seeking tax_court review of their liability for the section-6651 a addition_to_tax the section-6662 penalties and underpayment interest see sec_301_6330-1 q a-f3 proced admin regs conclusion to reflect the foregoing decision will be entered for respondent
